28 A.3d 1241 (2011)
208 N.J. 350
In the Matter of Daniel ELLIS, an Attorney at Law, (Attorney No. XXXXXXXXX).
D-155 September Term 2010, 068905
Supreme Court of New Jersey.
October 14, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-075, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), DANIEL ELLIS, formerly of VERONA, who was admitted to the bar of this State in 1974, and who has been suspended from the practice of law since May 22, 2003, be disbarred based on his plea of guilty in the United States District Court for the District of New Jersey to bank fraud (18 U.S.C.A. § 1344) and conspiracy to commit bank fraud (18 U.S.C.A. § 371), conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on an attorney's honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And DANIEL ELLIS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DANIEL ELLIS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DANIEL ELLIS pursuant to Rule 1:21-6, that were restrained from disbursement by Order of the Court filed May 22, 2003, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that DANIEL ELLIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.